

[employmentletterjames_image1.jpg]

Exhibit 10.21


May 14, 2012




James Curleigh
5406 SW Hewett Blvd
Portland, Oregon 97221




Dear James:


I am delighted to confirm our offer of employment to join Levi Strauss & Co.
(LS&Co.) as Executive Vice President & President Global Levi’s® , reporting to
me. Your start date will be July 5, 2012. This offer is contingent upon
successful completion of LS&Co.’s executive assessment and background check
processes. The details of our offer are as follows:




Work Location


Your work location will be San Francisco, CA.




Salary


Your starting salary will be $10,576.92 per week (approximately $550,000.00 per
year). This position is assigned to the Executive Band in the company’s
compensation program.




Annual Incentive Plan


Your target participation in the Annual Incentive Program (AIP) is 70% of your
base salary, with a 2012 target value of $385,000.00. Your award opportunity
under this plan is up to 200% of target value as determined by your individual
performance and the performance of the company. AIP awards are prorated based on
date of hire, but we will make an exception and offer full year eligibility for
2012. This payment will be made in the first quarter of 2013. A detailed
explanation of the program is included with this letter.




Long Term Incentive - Stock Appreciation Rights


You will participate in the Company’s Senior Executive Equity Incentive Plan.
For 2012, you will receive Stock Appreciation Rights (SARs) with a total target
value of $800,000.00. This grant will be made in July 2012 pending the Board of
Directors approval of the strike price and number of SARs for your grant.
Further details regarding your grant will be provided along with your SARs Grant
Notice in July 2012.



--------------------------------------------------------------------------------



Curleigh – 2


Signing Bonus


You will receive a one-time signing bonus of $490,000.00 (less applicable
taxes), paid within
30 days of your hire date.


This signing bonus is offered in anticipation of the contributions you will make
to our business over time. In the event that you resign before completing
twenty-four (24) months of employment, or you are terminated for cause before
twenty-four (24) months of employment, you will be required to repay the
prorated, remaining balance of your signing bonus. Any such repayment may be
deducted in whole or in part from any final payments due to you.


Enclosed you will find a Signing Bonus Acknowledgment and Payback Agreement.
Please sign and return the Payback Agreement.






Benefits


Our offer also includes participation in our flexible benefits program. There
are a number of benefit options available to you in the areas of health care and
life insurance, as well as our long term savings programs which provide
important tax advantages for your savings.


You are eligible to participate in the executive perquisite programs associated
with a position at your level. The total benefit of these programs, including
parking and the perquisite cash allowance, is approximately $19,374.00. The
value of the perquisite cash allowance is $15,000.00 per year, paid out to you
in two installments each year. The first payment is in January and the second is
in June.


You are eligible to accrue three (3) weeks of TOPP (Time Off with Pay Program)
during your first year of employment. We will make an exception and offer you an
additional week of TOPP in your first year, banked in full at date of hire.




Relocation


You are eligible for relocation benefits to facilitate the move to the San
Francisco area. A summary is included with this letter. We will offer an
exception for Temporary Housing and extend the benefit for up to six (6) months
if needed. You will receive detailed information from Veronica Harris, Mobility
Services, who will be available to assist with your relocation. Veronica can be
reached at (312)-693-3688.








The above describes some of the terms of Levi Strauss and Company’s compensation
and benefit programs, which may be updated periodically. The official documents
govern in all cases. Questions about your compensation, benefits or other Human
Resources related issues may be directed to Greg Holmes, Vice President, Rewards
at (415) 501-3215.













--------------------------------------------------------------------------------



Curleigh – 3


Worldwide Code of Business Conduct


LS&Co.'s Worldwide Code of Business Conduct (WCOBC) sets out basic principles to
guide all employees of the Company on how LS&Co. conducts business, while at the
same time provides helpful guideposts for behavior while on the job.  Compliance
with the WCOBC is a fundamental condition of employment, and employees are
required to sign a Statement of Commitment agreeing to abide by the principles
set forth in the document.  LS&Co.'s WCOBC is available for review on our
website at http://www.levistrauss.com/careers/culture.


                                    


Other


You will need to provide evidence that you are legally authorized to work in the
United States. Please refer to the attached sheet for the type of evidence
required according to the government’s I-9 regulations. Your employment is
specifically conditioned upon your providing this information within 72 hours of
your start date.


LS&Co. expects your association with the company will be mutually beneficial.
Nonetheless, LS&Co. is an “at-will employer,” which means you or LS&Co. can
terminate your employment at LS&Co. at any time with or without cause, and with
or without notice. Only the President, Chief Executive Officer or Senior Vice
President Human Resources can authorize an employment agreement to the contrary
and then such employment agreement must be in writing.


James, we are very excited about you joining the company. We are confident that
you will make a valuable contribution to LS&Co.’s business.


Sincerely,






Chip Bergh
President and Chief Executive Officer




Attachments:
I-9 Requirements
Signing Bonus Acknowledgment
Annual Incentive Plan
Relocation Summary
Executive/Leader Benefits Summary








____________________________________________________________________________________
Signed:        James Curleigh                        Date



